                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

JAMES COTTON,                                  )                     4:18CV3138
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )                       ORDER
                                               )
DOUGLAS COUNTY, et al.,                        )
                                               )
                      Defendants.              )



        IT IS ORDERED that Plaintiff’s motion for extension of time (Filing 49) is granted in part,
as follows: Plaintiff shall have until September 23, 2019, to file a reply brief in support of his
motion for summary judgment (Filing 40). In all other respects, the motion is denied.

       DATED this 28th day of August, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
